Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,798,249. 
Claims 1-20 of the instant application are anticipated by patent claims 1-19 in that claims 1-19 of the patent contains all the limitations of claims 1-20 of the instant application. Claims    1-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,368,753. 
Claims 1-20 of the instant application are anticipated by patent claims 1-20 in that claims 1-20 of the patent contains all the limitations of claims 1-20 of the instant application. Claims    1-20 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir et al., US 2016/0284170 in view of Mullig et al., US 2007/0143493.
Regarding claims 1, 11 and 18, Kasmir discloses a system, comprising: 
at least one camera configure to generate a video stream (figure 1-4, paragraph 110-111); 
a user device (figure 1-4 paragraph 110-111) ; and   
a server (figure 1-4; paragraph 125) configured to: 
receive, via a first connection, a video stream from at least one camera (paragraph 110-111); 
provide, via a second connection, the video stream to a user device (paragraph 110-111); 
continue to provide the video stream to the user device via the second connection if the user does not terminate the communication (paragraph 133-134 and 156); and  
cause the video stream from the server to the user device to be terminated in response to the user terminating the communication (paragraph 133-134 and 156).
Kasmir is silent about continue to provide the video stream to the user device via the second connection in response to reception of an indicator indicating that a user of the user device is actively viewing the video stream; and cause the video stream from the server to the user device to be terminated in response to lack of receipt of the indicator within a predetermined time interval.
In an analogous art, Mullig discloses continue to provide the video stream to the user device via the second connection in response to reception of an indicator indicating that a user of the user device is actively viewing the video stream (paragraph 136-137); and cause the video stream from the server to the user device to be terminated in response to lack of receipt of the indicator within a predetermined time interval (paragraph 136-137).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasmir’s system with the teachings of Mullig. The motivation would have been to save bandwidth for the benefit of having available resources.

Regarding claims 2 and 12, Kasmir and Mullig disclose the system of claim 1, further comprising the user device, the user device configured to periodically send the indicator to the server to check-in and indicate a request to continue receiving the video stream (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 3, Kasmir and Mullig disclose the system of claim 2, wherein the user device is further configured to reset a timer for use in determining user inactivity of an associated user with an application (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 5, Kasmir and Mullig disclose the system of claim 2, wherein the user device is further configured to send a user inactivity indicator to terminate the video stream to the server (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 6, Kasmir and Mullig disclose the system of claim 2, wherein an application of the user device is configured to detect a navigation in the application of an associated user away from continuing to view the video stream to cause termination of the video stream to the server (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claims 7 and 13, Kasmir and Mullig disclose the system of claim 1, further comprising a second server configured to: receive, via a third connection, a second video stream from at least one camera; provide, via a fourth connection, the second video stream to a second user device; continue to convey the second video stream to the second user device via the fourth connection in response to reception of a second indicator indicating that a user of the second user device is actively viewing the second video stream; and cause the second video stream to from the second server to the second user device to be terminated in response to the lack of receipt of the indicator within the predetermined time interval (Kasmir paragraph 110-111, 133-134, 140, 156 and 187; Mullig paragraph 136-137).

Regarding claim 10, Kasmir and Mullig disclose the system of claim 1, wherein the server is further configured to terminate the first connection including the video stream from the at least one camera to the server in response to the server not transmitting the video stream to at least one user device (Kasmir paragraph 122-123, 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 15, Kasmir and Mullig disclose the method of claim 11, further comprising sending a checkout indicator from the user device to the server to terminate the video stream from the camera to the server (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 16, Kasmir and Mullig disclose the method of claim 11, further comprising generating a checkout indicator based on inactivity of the user of the user device when a timer in the user device times out (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Regarding claim 17, Kasmir and Mullig disclose the method of claim 11, wherein an application of the user device is configured to detect a navigation in the application of an associated user away from continuing to view the video stream to cause termination of the video stream from the camera to the server (Kasmir paragraph 133-134 and 156; Mullig paragraph 136-137).

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmir in view of Mullig in view of Grauch et al., US 6,983,478.
Regarding claims 4 and 8, Kasmir and Mullig disclose the system of claim 2.
Kasmir and Mullig are silent about the server is further configured to update a database with a time when receiving the indicator.
In an analogous art, Grauch discloses the server is further configured to update a database with a time when receiving the indicator (tables, figures 1-2 and 7, col. 6, line 15-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasmir, and Mullig’s system with the teachings of Grauch. The motivation would have been to track user activity for the benefit of properly charging the users for their usage.

Regarding claim 9, Kasmir and Mullig disclose the system of claim 1.
Kasmir and Mullig are silent about the server is further configured to update a database based on user activity and user inactivity with an application.
In an analogous art, Grauch discloses the server is further configured to update a database based on user activity and user inactivity with an application (tables, figures 1-2 and 7, col. 6, line 15-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasmir, and Mullig’s system with the teachings of Grauch. The motivation would have been to track user activity for the benefit of properly charging the users for their usage

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmir in view of Mullig in view of Kirmse et al., US 2013/0344896.
Regarding claim 19, Kasmir and Mullig disclose the system of claim 18.
Kasmir and Mullig are silent about the video stream is transmitted from the at least one camera via a metered channel.
In an analogous art, Kirmse discloses the video stream is transmitted from the at least one camera via a metered channel (paragraph 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasmir and Mullig’s system with the teachings of Kirmse. The motivation would have been to properly charge the user for the benefit of quickly providing the user with the media, this is standard in telecommunications.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmir in view of Mullig in view of Jin et al., US 2011/0296460.
Regarding claim 20, Kasmir and Mullig disclose the system of claim 18.
Kasmir and Mullig are silent about a video relay server communicatively coupled between the server and one or more user devices.
In an analogous art, Jin discloses a video relay server communicatively coupled between the server and one or more user devices (figure 1 and 7, Paragraph 42-63).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kasmir and Mullig’s system with the teachings of Jin. The motivation would have been to use less resources at the user device for the benefit of providing cheaper equipment to the user.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421